
	

115 S1053 IS: To require the Secretary of the Interior to issue new resource management plans applicable to the Beaver Dam Wash National Conservation Area and the Red Cliffs National Conservation Area and a new amendment to the St. George Field Office Resource Management Plan, and for other purposes.
U.S. Senate
2017-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1053
		IN THE SENATE OF THE UNITED STATES
		
			May 4, 2017
			Mr. Hatch (for himself and Mr. Lee) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To require the Secretary of the Interior to issue new resource management plans applicable to the
			 Beaver Dam Wash National Conservation Area and the Red Cliffs National
			 Conservation Area and a new amendment to the St. George Field Office
			 Resource Management Plan, and for other purposes.
	
	
		1.Issuance of new resource management plans for the Beaver Dam Wash and Red Cliffs National
			 Conservation Areas and a new amendment to the St. George Field Office
 Resource Management PlanThe Secretary of the Interior (acting through the Director of the Bureau of Land Management)—
 (1)shall not implement or enforce the resource management plans for the Beaver Dam Wash National Conservation Area or the Red Cliffs National Conservation Area or the amendment to the St. George Field Office Resource Management Plan described in the notice of the Bureau of Land Management entitled Notice of Availability of the Record of Decision and the Approved Resource Management Plans for the Beaver Dam Wash and Red Cliffs National Conservation Areas; and Approved Amendment to the St. George Field Office Resource Management Plan in Washington County, Utah (81 Fed. Reg. 93707 (December 21, 2016)); and
 (2)shall issue new resource management plans and a new amendment to replace the resource management plans and amendment to the resource management plan referred to in paragraph (1) that are prepared—
 (A)in accordance with the requirements for management plans established under subtitle O of title I of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1075); and
 (B)in coordination with affected units of local government, in accordance with section 202(c)(9) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712(c)(9)).
